Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1 and 10-11: The present invention is directed to an information processing apparatus configured to scan and score answer sheet and to generate analysis report. The prior art searched and of record neither anticipates nor suggests the claimed combinations of perform control to ensure the area indicated by the second information so that the area does not overlap a printed portion in the document and to combine the first information into the area, wherein upon a determination that the area indicated by the second information overlaps the printed portion in the document, the processor adjusts the printed portion in the document to ensure the area indicated by the second information does not overlap the printed portion in the document.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309. The examiner can normally be reached Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG D TRAN/Primary Examiner, Art Unit 2675